DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 9, 2021 has been entered.
In view of the Amendments to the Claims filed August 9, 2021, the rejections of claims 1-21 under 35 U.S.C. 112(a) previously presented in the Office Action sent May 7, 2021 have been withdrawn. 
In view of the Amendments to the Claims filed August 9, 2021, the rejections of claims 1-21 under 35 U.S.C. 112(b) previously presented in the Office Action sent May 7, 2021 have been withdrawn.
In view of the Amendments to the Claims filed August 9, 2021, the rejections of claims 1-21 under 35 U.S.C. 103 previously presented in the Office Action sent May 7, 2021 have been substantially maintained and modified only in response to the Amendments to the Claims.
Claims 1-21 are currently pending. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 15/368,683, Application No. 14/711/810, and Application No. 14/564,072, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claims 1, 9, and 16, from which all claims depend, require electrodepositing a seed metal layer comprising at least one of: Chromium (Cr), Nickel (Ni) and Gold (Au).
None of the prior-filed applications evidences applicant had in possession an invention including the full scope of the claimed “electrodepositing a seed metal layer comprising at least one of: Chromium (Cr), Nickel (Ni) and Gold (Au)”. None of the prior-filed applications describe electrodepositing a seed metal layer Chromium (Cr) or Gold (Au).
Accordingly claims 1-21 are not entitled to the benefit of the prior applications and have an effective filing date of November 10, 2017, the filing date of the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 9, and 16 recite, “such that an N-type thermoelectric leg within a sputter deposited pair is electrically connected in series to a P-type thermoelectric leg thereof by way of an electric conductive lead of the formed electrically conductive leads, and the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs are also electrically connected in series to one another by way of the formed electrically conductive pads”.
The specification, as originally filed, does not evidence applicant had in possession an invention including the sputter deposited pairs of the N-type thermoelectric formed electrically conductive pads.
The speciation teaches formed electrically conductive pads which are electrically conductive material on a flexible substrate and where each P-type and N-type leg individually are disposed. However, the electrically conductive pads themselves do not electrically connect any pairs of N-type and P-type thermoelectric legs. The specification teaches the electrically conductive leads for electrically connecting respective pads of each N-type and P-type thermoelectric leg. Dependent claims are rejected for dependency. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 10, and 17 recite the limitation "the N-type thermoelectric legs and the P-type thermoelectric legs" on lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1).
With regard to claims 1 and 16, Kasichainula discloses a method of a thin-film based thermoelectric module comprising: 
printing and etching a design pattern of metal onto a flexible substrate to form electrically conductive pads and electrically conductive leads on the flexible substrate, the flexible substrate being a single-sided metal clad laminate sheet (see [0051] teaching “screen-printing process” included in connecting electrically conductive leads; see claim 12 teaching “electrically conductive pads and electrically conductive leads are formed by etching the metal-clad top and bottom substrates”; the cited method of Kasichainula is cited to read on the claimed “printing and etching a design pattern of metal onto the flexible substrate to form electrically conductive pads and electrically conductive leads on the flexible substrate” because it includes a printing process in forming electrically conductive pads and electrically conductive leads and includes an etching process which etches a design pattern of metal onto the flexible substrate to form electrically conductive pads and electrically conductive leads on the flexible substrate; see [0016] and Fig. 2);
additionally electrodepositing a seed metal layer comprising at least one of: Chromium (Cr), Nickel (Ni) and Gold (Au) directly on top of the formed electrically conductive pads, the leads and the terminals on the flexible substrate following the printing and etching thereof (see Fig. 2; see [0053] “nickel”; see [0118] teaching layers of the thermoelectric module can be formed by “sputtering”, reading in the claimed electrodepositing, and it would have been obvious to a person having ordinary skill in the art to have selected sputtering for the seed metal layer because Kasichainula teaches sputtering as a deposition technique);
sputter depositing pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another directly on top of the electrodeposited seed metal layer (see, for example, [0039] teaching “sputtering” [0015] teaching cells including N-type cells and P-type cells connected in series cited to read on the claimed pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another; see Fig. 2) 
such that an N-type thermoelectric leg within a sputter deposited pair is electrically connected in series to a P-type thermoelectric leg thereof by way of an electric conductive lead of the formed electrically conductive leads, and the sputter deposited pairs of N-type thermoelectric legs and the P-type thermoelectric legs are also electrically connected in series to one another by way of the formed electrically conductive pads (see Fig. 2 depicting an N-type thermoelectric leg 202A within a sputter deposited pair 202A/204A is electrically connected in series to a P-type thermoelectric leg 204A thereof by way of an  electric conductive lead of the formed electrically conductive leads such as an electrically conductive lead on the top substrate 206 connected the cited N-type thermoelectric leg 202A and cited P-type thermoelectric leg 204A; see Fig. 2 depicting a pair of N-type thermoelectric legs and the P-type thermoelectric legs 202A/204A connected to a pair of -type thermoelectric legs and the P-type thermoelectric legs 202B/204B in series cited to read on the claimed “by way of the formed electrically conductive pads” because the cited formed electrically pads 210 provides electrical connection between the two cited pairs of N-type thermoelectric legs and the P-type thermoelectric legs and the center electrically conductive lead 212 which connects the cited two pairs of N-type thermoelectric legs and the P-type thermoelectric legs in series);
forming the thin-film based thermoelectric module with the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs (see Fig. 2 depicting thin-film based thermoelectric modules in array 200)
such that a temperature gradient across the formed thin-film based thermoelectric module leveraged thereby is perpendicular to a surface of deposition of the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs on the flexible substrate and along a thickness of the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs (see [0043] and Fig. 1 and Fig. 5); and 
rendering the formed thin-film based thermoelectric module flexible based on choices of fabrication processes with respect to all layers of the formed thin-film based thermoelectric module including the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs (see [0039] teaching “sputtering” thermoelectric materials; see [0078] teaching “The flexible nature of the thin film thermoelectric device 200 makes it well suited for applications where heat is being harvested from irregular, curved, or dynamic surfaces.”; the cited thin-film based thermoelectric module is cited to read on the claimed “rendering the formed thin-film based thermoelectric module flexible based on choices of fabrication processes with respect to all layers of the formed thin-film based thermoelectric module including the sputter deposited pairs of the  N-type thermoelectric legs and the P-type thermoelectric legs” because it is rendered, or caused to become, flexible based on the cited sputtering deposited pairs of the  N-
 With regard to claim 9, Kasichainula discloses a method of a thin-film based thermoelectric module comprising: 
printing and etching a design pattern of metal onto a flexible substrate to form electrically conductive pads and electrically conductive leads on the flexible substrate, the flexible substrate being a double-sided metal clad laminate sheet (see [0051] teaching “screen-printing process” included in connecting electrically conductive leads; see claim 12 teaching “electrically conductive pads and electrically conductive leads are formed by etching the metal-clad top and bottom substrates”; the cited method of Kasichainula is cited to read on the claimed “printing and etching a design pattern of metal onto the flexible substrate to form electrically conductive pads and electrically conductive leads on the flexible substrate” because it includes a printing process in forming electrically conductive pads and electrically conductive leads and includes an etching process which etches a design pattern of metal onto the flexible substrate to form electrically conductive pads and electrically conductive leads on the flexible substrate; see [0016] cited to read on the claimed “double-sided metal clad laminate sheet” because a metal-clad polyimide film is a metal clad laminate sheet which inherently comprises two, or double sides);
additionally electrodepositing a seed metal layer comprising at least one of: Chromium (Cr), Nickel (Ni) and Gold (Au) directly on top of the formed electrically conductive pads, the leads and the terminals on the flexible substrate [0053] “nickel”; see [0118] teaching layers of the thermoelectric module can be formed by “sputtering”, reading in the claimed electrodepositing, and it would have been obvious to a person having ordinary skill in the art to have selected sputtering for the seed metal layer because Kasichainula teaches sputtering as a deposition technique);
sputter depositing pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another directly on top of the electrodeposited seed metal layer (see, for example, [0039] teaching “sputtering” thermoelectric materials; see [0015] teaching cells including N-type cells and P-type cells connected in series cited to read on the claimed pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another; see Fig. 2) 
such that an N-type thermoelectric leg within a sputter deposited pair is electrically connected in series to a P-type thermoelectric leg thereof by way of an electric conductive lead of the formed electrically conductive leads, and the sputter deposited pairs of N-type thermoelectric legs and the P-type thermoelectric legs are also electrically connected in series to one another by way of the formed electrically conductive pads (see Fig. 2 depicting an N-type thermoelectric leg 202A within a sputter deposited pair 202A/204A is electrically connected in series to a P-type thermoelectric leg 204A thereof by way of an  electric conductive lead of the formed electrically conductive leads such as an electrically conductive lead on the top substrate 206 connected the cited N-type 
forming the thin-film based thermoelectric module with the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs (see Fig. 2 depicting thin-film based thermoelectric modules in array 200)
such that a temperature gradient across the formed thin-film based thermoelectric module leveraged thereby is perpendicular to a surface of deposition of the sputter deposited pairs of the  N-type thermoelectric legs and the P-type thermoelectric legs on the flexible substrate and along a thickness of the sputter deposited pairs of the  N-type thermoelectric legs and the P-type thermoelectric legs (see [0043] and Fig. 1 and Fig. 5); 
rendering the formed thin-film based thermoelectric module flexible based on choices of fabrication processes with respect to all layers of the formed thin-film based thermoelectric module including the sputter deposited pairs of the  N-type thermoelectric legs and the P-type thermoelectric legs (see [0039] teaching “sputtering” thermoelectric materials; see [0078] teaching “The flexible nature of 
With regard to claim 16, Kasichainula discloses a method of a thin-film based thermoelectric module comprising: 
sputter depositing pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another (see, for example, [0039] teaching “sputtering” thermoelectric materials; see [0015] teaching cells including N-type cells and P-type cells connected in series cited to read on the claimed pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another) on
a flexible substrate (see [0015] teaching the substrate may “flexible”), 
the flexible substrate being one of: a metallic foil, a sheet of paper, a single-sided copper (Cu) clad laminate sheet, and a double-sided Cu clad laminate sheet, the metallic foil being a thin sheet of metal hammered and rolled into a thin [0067] exemplifying “A metallic foil may be a metal compound which has been hammered or rolled into a thin, flexible sheet”), 
forming the thin-film based thermoelectric module with the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs (see Fig. 2 depicting thin-film based thermoelectric modules in array 200)
such that a temperature gradient across the formed thin-film based thermoelectric module leveraged thereby is perpendicular to a surface of deposition of the sputter deposited N-type thermoelectric legs and the P-type thermoelectric legs on the flexible substrate and along a thickness of the sputter deposited N-type thermoelectric legs and the P-type thermoelectric legs (see [0043] and Fig. 1 and Fig. 5); and 
rendering the formed thin-film based thermoelectric module flexible based on choices of fabrication processes with respect to all layers of the formed thin-film based thermoelectric module including the sputter deposited N-type thermoelectric legs and the P-type thermoelectric legs (see [0039] teaching “sputtering” thermoelectric materials; see [0078] teaching “The flexible nature of the thin film thermoelectric device 200 makes it well suited for applications where heat is being harvested from irregular, curved, or dynamic surfaces.”; the cited thin-film based thermoelectric module is cited to read on the claimed “rendering the formed thin-film based thermoelectric module flexible based on choices of fabrication processes with respect to all layers of the formed thin-film based thermoelectric module including the sputter deposited N-type thermoelectric legs and the P-type thermoelectric legs” because it is rendered, or caused to become, .
Claims 2-5, 7, 10-13, and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1), as applied to claims 1, 9, and 16 above, and in further view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1).
With regard to claims 2, 10,  and 17, independent claims 1, 9, and 16 are obvious over Kasichainula under 35 U.S.C. 103 as discussed above. 
Kasichainula, as modified above, does not disclose comprising utilizing a hard mask with patterns corresponding to one of: the N-type thermoelectric legs and the P-type thermoelectric legs to aid the sputter deposition thereof. 
However, Hiroshige et al. discloses sputtering N-type thermoelectric legs and the P-type thermoelectric legs by using “a mask” (see [0060] cited to read on the claimed “hard mask” because it is a mask which is hard, or a mask harder than another mask such as a mask that is less hard).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the sputtering technique of Kasichainula, as modified above, with the sputtering technique utilizing a mask cited in Hiroshige et al. because the simple substitution of a known element known in the art to perform the same function, in the instant case a conventional sputtering technique to deposit thin film thermoelectric legs, supports a prima facie obviousness determination (see MPEP 2143 B). 

Kasichainula, as modified above, does not explicitly disclose wherein the flexible substrate has a dimension thickness less than or equal to 25 µm, the formed thin-film based thermoelectric module being less than or equal to 100 µm in dimensional thickness, and a layer of the formed thin-film based thermoelectric module including the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs have a dimensional thickness less than or equal to 25 µm.
However, the thickness of the flexible substrate, the thickness the formed thin-film based thermoelectric module, and the thickness of the layer of the formed thin-film based thermoelectric module including the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs are result effective variables. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the flexible substrate, the 
With regard to claims 3, 11, and 18, independent claims 1, 9, and 16 are obvious over Kasichainula under 35 U.S.C. 103 as discussed above. 
Kasichainula, as modified above, does not explicitly disclose wherein the formed electrically conductive pads and the electrically conductive leads have a dimension thickness less than or equal to 18 µm.
However, the thickness of the formed electrically conductive pads and the electrically conductive leads is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the formed electrically conductive pads and the electrically conductive leads in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 
Kasichainula, as modified above, does not explicitly disclose wherein the seed metal layer has a dimension thickness less than or equal to 5 µm.
However, the thickness of the seed metal layer is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the seed metal layer in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the thin-film based thermoelectric module to allow for being or deforming of the module.
With regard to claims 4, 12, and 19, dependent claims 3, 11, and 18 are obvious over Kasichainula in view of Hiroshige et al. under 35 U.S.C. 103 as discussed above. Kasichainula, as modified above, discloses further comprising
depositing a barrier metal layer comprising one of: Cr, Ni and Au on top of the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs (see Fig. 2; see [0052]).


However, Kasichainula teaches layers of the thermoelectric module can be formed by “sputtering” (see [0118]) and it would have been obvious to a person having ordinary skill in the art to have selected sputtering for the barrier metal layer because Kasichainula teaches sputtering as a deposition technique.
Hiroshige et al. discloses sputtering thermoelectric layers by using “a mask” (see [0060] cited to read on the claimed “another hard mask” because it is a mask which is hard, or a mask harder than another mask such as a mask that is less hard).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the sputtering technique of Kasichainula, as modified above, with the sputtering technique utilizing a mask cited in Hiroshige et al. because the simple substitution of a known element known in the art to perform the same function, in the instant case a conventional sputtering technique to deposit a layer in a thin film thermoelectric module, supports a prima facie obviousness determination (see MPEP 2143 B).
Kasichainula, as modified above, does not explicitly disclose wherein the barrier metal layer has a dimension thickness less than or equal to 5 µm.
However, the thickness of the barrier metal layer is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the barrier metal layer in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the thin-film based thermoelectric module to allow for being or deforming of the module.
With regard to claims 5, 13, and 20, dependent claims 4, 12, and 19 are obvious over Kasichainula in view of Hiroshige et al. under 35 U.S.C. 103 as discussed above. Kasichainula, as modified above, discloses further comprising
depositing conductive interconnects on top of the sputter deposited barrier metal layer (see Fig. 2 depicting conductive interconnects 104A/B on top of the cited sputter deposited barrier metal layer, as modified above).

Kasichainula, as modified above, does not teach wherein the deposited conductive interconnects are deposited utilizing a hard mask to assist selective application thereof.
However, Kasichainula teaches layers of the thermoelectric module can be formed by “sputtering” (see [0118]) and it would have been obvious to a person having ordinary skill in the art to have selected sputtering for the conductive interconnects layer because Kasichainula teaches sputtering as a deposition technique.
[0060] cited to read on the claimed “another hard mask” because it is a mask which is hard, or a mask harder than another mask such as a mask that is less hard).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the sputtering technique of Kasichainula, as modified above, with the sputtering technique utilizing a mask cited in Hiroshige et al. because the simple substitution of a known element known in the art to perform the same function, in the instant case a conventional sputtering technique to deposit a layer in a thin film thermoelectric module, supports a prima facie obviousness determination (see MPEP 2143 B).
Kasichainula, as modified above, does not explicitly disclose wherein the deposited conductive interconnects have a dimension thickness less than or equal to 25 µm.
However, the thickness of the deposited conductive interconnects is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the deposited conductive interconnects in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led 
With regard to claims 7, 15, and 21, independent claims 1, 9, and 16 are obvious over Kasichainula under 35 U.S.C. 103 as discussed above. Kasichainula discloses further comprising
encapsulating the formed thin-film based thermoelectric module with an elastomer to render the flexibility thereto (see [0089] teaching encapsulating with EVA, which is an elastomer, which is cited to read on the claimed “encapsulating the formed thin-film based thermoelectric module with an elastomer to render the flexibility thereto” as it renders, or causes to become, some the flexibility of the encapsulated module). 

Kasichainula, as modified above, does not teach wherein the elastomer providing an encapsulation has a dimensional thickness less than or equal to 15 µm.
However, the thickness of the encapsulation is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the encapsulation in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing .
Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1), as applied to claims 2-5, 7, 10-13, and 17-21 above, and in further view of Eichelberger et al. (U.S. Patent No. 4,438,291).
With regard to claims 6 and 14, dependent claims 5 and 13 are obvious over Kasichainula in view of Hiroshige et al. under 35 U.S.C. 103 as discussed above. 
Kasichainula, as modified above, does not disclose wherein the depositing the conductive interconnects includes screen printing conductive forms of ink on the sputter deposited barrier metal layer.
However, Eichelberger et al. teaches a method of a thin-film based thermoelectric module (see Title and Abstract) and teaches depositing conductive interconnects via a screen printing process using conductive forms of ink (see Abstract).
Thus, at the tine if the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the step of depositing the conductive interconnects using a mask in the method of Kasichainula, as modified above, to include screen printing conductive forms of ink using a screen mask as suggested by Eichelberger et al., because the simple substitution of a known element known in the art to perform the same function, in the instant case a deposition technique of a conductive layer in a thermoelectric module, supports a prima facie obviousness determination (see MPEP 2143 B).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1), as applied to claims 2-5, 7, 10-13, and 17-21 above, and in further view of KO (U.S. Pub. No. 2015/0303358 A1).
With regard to claim 8, dependent claim 7 obvious over Kasichainula in view of Hiroshige et al. under 35 U.S.C. 103 as discussed above.
Kasichainula, as modified above, does not disclose comprising the elastomer being silicone, and wherein the method further comprises loading the silicone with nano-size aluminum oxide (Al2O3) powder to enhance thermal conductivity thereof to aid heat transfer across the formed thin-film based thermoelectric module.
However, KO teaches an encapsulant (see [0121]). KO is analogous art because KO, like applicant and Kasichainula, is concerned with encapsulants for thin film semiconductor devices. KO teaches an encapsulant may be silicone having alumina nano-sized particles (see [0118]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the silicone and nano-size aluminum oxide encapsulant suggested by KO for the elastomer encapsulation of Kasichainula, as modified above, because the selection of a known material based on its suitability for its intended purpose, in the instant case an encapsulation material for a thin film semiconductor device, supports a prima facie obviousness determination (see MPEP 2144.07).

Response to Arguments
Applicant's arguments filed July 7, 2021 have been fully considered but they are not persuasive.
Applicant argues in the response that all of the claimed limitations are found within the 14/564,072 application. However, this argument is not persuasive (see “Priority” section above at paragraph 6.). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                            September 21, 2021